OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of murder. Punishment was assessed at 40 years.
Appellant’s court appointed counsel on appeal filed an appellate brief wherein he states that he “has diligently searched the record, and after conscientious examination thereof, is of the opinion that under the present state of our law and the opinions of our courts, no reversible error is shown ; however, the following points of error are briefed for the Court’s consideration in acting on this appeal.” And, four grounds of error are alleged and briefed. Such grounds are argued and authorities cited to support the contentions for this court’s consideration, in the event we do not agree with counsel that the appeal is frivolous.
The alleged grounds of error have been carefully considered and we conclude that they are non-meritorious and they are overruled. We agree that this appeal is wholly frivolous.
The record shows that the appellant was brought into court. The court inquired of him if he had received a copy of the appellate brief on file and he acknowledged that he had. The court then advised appellant that he would be afforded an opportunity “to read the statement of facts and the transcript.” The court also advised appellant that “you can file a pro se brief or any matter in writing that you want to in your own behalf and send it to the Court of Criminal Appeals or you can send it to me and I will include it in the record. If the record has already gone to the Court, then at that time I will mail it down there and it will be there for the Court when they take it up.” 1
No pro se brief has been filed.
There being no reversible error, the judgment is affirmed.

. We commend the trial judge for the procedure utilized in this frivolous appeal.